United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 12-2804
                       ___________________________

    Buffets, Inc., a Minnesota corporation; OCB Restaurant Company, LLC, a
  Minnesota limited liability company; Ryan's Restaurant Group, Inc., a South
 Carolina corporation; Home Town Buffet, Inc., a Minnesota corporation; Tahoe
Joe's, Inc., a Minnesota corporation; Fire Mountain Restaurants, LLC, a Delaware
                             limited liability company

                     lllllllllllllllllllll Plaintiffs - Appellants

                                          v.

                                  Dean Leischow

                            lllllllllllllllllllll Defendant

BMO Harris Bank, formerly known as M & I Marshall & Isley Bank; U.S. Bank, N.A.

                     lllllllllllllllllllll Defendants - Appellees
                                      ____________

                   Appeal from United States District Court
                  for the District of Minnesota - Minneapolis
                                 ____________

                           Submitted: March 14, 2013
                             Filed: October 21, 2013
                                 ____________
Before WOLLMAN and COLLOTON, Circuit Judges, and HOLMES,1 District
Judge.
                        ____________

COLLOTON, Circuit Judge.

      Buffets, Inc. brought this action against U.S. Bank and BMO Harris Bank
(“BMO”), alleging among other things violations of the Uniform Fiduciaries Act
(“UFA”). The district court2 granted the banks’ motions for summary judgment, and
we affirm.

                                            I.

       Buffets, Inc. owned and operated approximately 546 restaurants in 39 States
across the country. On January 7, 2007, Buffets hired LGI Energy Solutions, Inc. to
manage its utility costs. The companies entered into a contract stating that LGI would
provide customized reports describing and analyzing Buffets’ utility bills, as well as
analysis of Buffets’ “existing rate structures to determine if a more cost effective rate
is available.”

      The contract established a procedure by which LGI would pay utility bills on
behalf of Buffets. After receiving a bill for one of Buffets’ restaurants from the utility
provider, LGI would send Buffets an “accounts payable report[]”; on the following
day, Buffets would remit to a bank account held by LGI sufficient funds to cover the
portion of the report Buffets approved, and LGI would then use those funds to pay
Buffets’ bill. The contract also set forth LGI’s fees for managing Buffets’ bills and

      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas, sitting by designation.
      2
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.

                                           -2-
for reducing Buffets’ utility costs. Buffets paid these fees and remitted funds for bill
payment into the same LGI bank accounts.

      During its negotiations with LGI, Buffets sought to require LGI to set up a
designated “fiduciary” account into which Buffets would deposit funds for bill
payment, but LGI refused. Instead, Buffets agreed to a provision stating that “[a]t no
time shall LGI have a legal or equitable interest in [Buffets’] funds and [Buffets]
grants no security interest to LGI.” LGI previously had opened “demand deposit
accounts” in its name with U.S. Bank, and LGI used those accounts in managing
Buffets’ bills (and the bills of at least eight other clients) until fall of 2008.
According to the contract between LGI and U.S. Bank, the bank presumed that the
holder of an “[i]ndividual [a]ccount,” such as LGI’s account, owned the funds in that
account. Under a separate treasury management services agreement, LGI represented
to U.S. Bank that “any and all transfers and commingling of funds . . . requested by
[LGI] . . . have been duly authorized by all necessary parties.”

      The U.S. Bank employees who managed LGI’s accounts testified that LGI
sometimes would pay a client’s bill before receiving funds from that client, in which
case the client would then reimburse LGI. LGI thus needed access to sufficient
resources to pay its clients’ considerable utility bills up front. To this end, U.S. Bank
extended a $1 million line of credit to LGI in October 2007.

       LGI’s practice of paying its clients’ utility bills before receiving payment from
those clients also led to consistent “overdrafts”—that is, LGI would write checks for
amounts in excess of the funds in its account. Because permitting a banking customer
to overdraft its account increases a bank’s exposure to risk, U.S. Bank began to
monitor LGI’s overdrafts on a daily basis in November 2007. U.S. Bank’s records
indicate, and one of its employees testified, that when LGI overdrafted its accounts,
LGI’s president, Dean Leischow, consistently represented to the bank that one of



                                          -3-
LGI’s clients would send a wire transfer to cover the overdraft. U.S. Bank always
received a transfer sufficient to cover the overdrawn account.

      In April 2008, Leischow sought to increase LGI’s line of credit with U.S. Bank,
and U.S. Bank declined. On April 9, BMO Harris Bank (“BMO”) extended LGI a $3
million line of credit (later increased to $3.5 million), secured by a priority lien on
LGI’s assets, and personally guaranteed by Leischow. The contract included a
condition requiring LGI to maintain its “primary depository accounts” at BMO. LGI
opened four accounts at BMO: an “operating account” for LGI; a “customer payable
funding account,” into which LGI’s clients would deposit funds; and two accounts
from which LGI would pay its clients’ bills.

       LGI continued using its accounts at U.S. Bank and did not begin receiving
deposits from clients to its accounts at BMO until September 2008. In that same
month, LGI changed the title holder of its BMO customer bill payment accounts—but
not its operating account—to Data Solutions, LLC, a new entity LGI formed to
segregate its utility bill payment business from its other businesses. Buffets first
transferred funds to an LGI account at BMO on November 5, 2008.

       LGI moved funds among its accounts at U.S. Bank and BMO; this practice
raised concerns at both banks. At some point between August and October 2008,
U.S. Bank’s loss-prevention unit detected a pattern of suspicious activity and
conveyed information to employees who managed the bank’s relationship with LGI
about “check kiting”—a method by which a banking customer can obtain the
equivalent of an interest-free loan by capitalizing on the lag time between a bank’s
crediting a customer’s check and presenting that check for collection, see Williams
v. United States, 458 U.S. 279, 281 n.1 (1982)—or other fraudulent behavior. Those
employees decided not to take action beyond continuing to monitor LGI’s accounts,
because they considered Leischow “credible” based on past experience, and they “did
not suspect that there was anything out of the ordinary in this situation other than his

                                          -4-
business was not structured financially well.” Leischow helped allay U.S. Bank’s
skepticism of LGI’s business model on October 28, 2008, when he informed U.S.
Bank that “[b]eginning this week [LGI] will no longer send checks [to utility
providers] prior to having the funds from our clients. It is no longer worth the risk
or hassle to us.”

       On November 5, 2008, BMO’s fraud department detected activity suggesting
check kiting and communicated that information to Todd Senger, who managed
BMO’s relationship with LGI. After confirming a kite, BMO’s practice was to apply
a “post no debits” status, which prevents the account holder from making withdrawals
without sufficient supporting funds in the account. Unless the account manager filed
a “kiting appeal letter,” BMO would eventually shut down the account in question.

        Senger contacted Leischow, who explained that the suspicious activity was
attributable to “transition issues surrounding changing banks.” Because LGI’s clients
continued to remit funds to LGI’s account at U.S. Bank while LGI paid its clients’
utility providers out of its accounts at BMO, LGI needed to move funds from bank
to bank accordingly. Senger stated in an internal memorandum that he was “hard
pressed to believe that this is true,” and BMO documented a “confirmed kite.”
Senger applied a “post no debits” status to LGI’s “customer payable funding
account,” and he never filed a kiting appeal letter to avoid shutting down the account,
but the account was not closed immediately. In early November, when LGI had
drawn on its entire $3.5 million line of credit with BMO, Leischow sought additional
funding to weather “cash flow issues.” BMO declined to extend additional credit to
LGI, because it thought LGI “needs to start managing its accounts receivables better.”

       In a letter dated December 10, 2008, Leischow informed LGI’s clients that LGI
had “ceased operations.” The letter also said that BMO had a priority lien on LGI’s
assets, and that because LGI’s assets “will leave a significant deficiency claim owed
to the bank . . . there will be no assets available for distribution to unsecured

                                         -5-
creditors.” Buffets then sought documentation from LGI to determine which, if any,
of its utility bills had not been paid despite Buffets’ having transferred funds to LGI’s
“customer payable funding account.” LGI declined to provide any documentation.
Over the ensuing weeks, Buffets claims that it paid approximately $3,471,238.54
toward utility bills for which it previously had remitted funds to LGI’s account at
BMO.

        Buffets brought an action in state court, making an array of state-law claims
against Leischow, LGI Energy Solutions, Data Solutions, and BMO on January 2,
2009. On February 6, 2009, other LGI creditors filed an involuntary bankruptcy
petition under Chapter 7 of the Bankruptcy Code in the United States Bankruptcy
Court for the District of Minnesota. After the bankruptcy court issued orders for
relief in those proceedings, BMO removed the state court action to federal district
court, asserting that the federal court had jurisdiction over the action because it was
“related to” the bankruptcy case. See 28 U.S.C. § 1334(b). The district court3 denied
Buffets’ motion to remand its claims against BMO and Leischow to state court or to
abstain under 28 U.S.C. § 1334(c), and referred the case to federal bankruptcy court.
Buffets then amended its complaint to add U.S. Bank as a defendant, to assert claims
against both banks under the Uniform Fiduciaries Act, Minn. Stat. § 520.01 et seq.,
and to drop all claims against LGI. The bankruptcy court transferred the case back
to the district court. Buffets settled its claims against Leischow, and the district court
dismissed him from the suit.

       Both banks moved for summary judgment. As relevant to this appeal, the
district court granted judgment for the banks on Buffets’ claims under the UFA. The
court observed that the funds in question were held in LGI’s personal, non-fiduciary
accounts, and that those accounts contained “commingled funds”—that is, not only


      3
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota.

                                           -6-
funds transferred by Buffets to LGI for bill payment but also LGI’s own funds and
funds transferred to LGI from other clients. So the court concluded that Buffets had
not demonstrated that either bank was “aware of the fiduciary relationship between
Buffets and LGI,” or that either bank had processed a transaction with knowledge of
such facts as to amount to bad faith toward LGI’s fiduciary obligations to Buffets.

      Buffets now appeals, arguing that the district court lacked jurisdiction or
should have abstained, and that the court erred on the merits in granting the banks’
motions for summary judgment.

                                           II.

       Before addressing the merits, we must first consider some complicated
jurisdictional issues. The district court asserted jurisdiction on the ground that the
action was related to a Title 11 bankruptcy proceeding, 28 U.S.C. § 1334(b), and that
abstention in favor of state-court litigation was not required under 28 U.S.C.
§ 1334(c)(2). The banks defend that rationale on appeal. The banks contend
alternatively that if the district court lacked jurisdiction under § 1334(b), then the
diversity of citizenship statute, 28 U.S.C. § 1332, gives this court jurisdiction,
because the parties—although not completely diverse when the case was removed
from state court—were diverse by the time the district court entered its judgment. For
Buffets to prevail in its position that jurisdiction is lacking, therefore, it must
establish that either (1) the district court had “related to” bankruptcy jurisdiction but
should have abstained, or (2) the district court lacked “related to” bankruptcy
jurisdiction, and later-acquired diversity of citizenship is insufficient to establish
jurisdiction on appeal. Although the question of “related to bankruptcy” jurisdiction
is difficult and close, we conclude that the answer ultimately does not affect our
jurisdiction: If the district court had “related to” bankruptcy jurisdiction, then it did
not abuse its discretion in refusing to abstain. If the district court lacked “related to”



                                           -7-
bankruptcy jurisdiction, then diversity of citizenship is a sufficient basis for this court
to address the appeal.

       The district court’s assertion of “related to” bankruptcy jurisdiction was
premised on an indemnification claim that BMO brought against LGI under the
contract between those parties. The theory was that if BMO prevailed, then the
judgment against LGI could “conceivably have any effect” on the LGI bankruptcy.
See Nat’l Union Fire Ins. Co. of Pittsburgh v. Titan Energy, Inc. (In re Titan Energy,
Inc.), 837 F.2d 325, 330 (8th Cir. 1988) (internal quotation omitted). “[E]ven a
proceeding which portends a mere contingent or tangential effect on a debtor’s estate
meets th[is] broad jurisdictional test.” Id.

       We think the court was correct that if BMO has an enforceable indemnification
claim against LGI, then its claim conceivably could affect the bankruptcy. Buffets
counters that if the banks are liable in this action, then their ensuing indemnification
claims would be the same as the claims Buffets would bring against LGI if the banks
are dismissed, so there would be no effect on the bankruptcy. But the various
potential claims against LGI would cover more than just the amount of a judgment
in Buffets’ favor, and may differ depending on the outcome of this action. In
particular, the banks and Buffets will incur attorney’s fees during the course of these
proceedings, and the banks’ fees may well differ from those incurred by Buffets. So
the claims conceivably could affect LGI’s liabilities. See Dogpatch Props., Inc. v.
Dogpatch U.S.A., Inc. (In re Dogpatch U.S.A., Inc.), 810 F.2d 782, 786 (8th Cir.
1987).

       We also believe it was not error for the district court to proceed without
abstaining in favor of parallel state-court proceedings. Section 1334(c)(2) provides
that where the sole basis for federal jurisdiction is that a claim is related to a case
under title 11, “the district court shall abstain from hearing such proceeding if an
action is commenced, and can be timely adjudicated, in a State forum of appropriate

                                           -8-
jurisdiction.” 18 U.S.C. § 1334(c)(2) (emphasis added); see In re Titan Energy, Inc.,
837 F.2d 325, 333 & n.14 (8th Cir. 1988). In support of its motion to abstain from
adjudicating claims against BMO (U.S. Bank was not yet a party), Buffets argued that
the court must abstain if “(1) the parties file a timely motion; (2) the proceeding is
based upon a state law claim or state law cause of action; and (3) the proceeding is
related to a case under title 11 but does not arise under title 11.” R. Doc. 8, at 32. As
BMO argued in response to the motion, however, Buffets did not argue that the case
would be timely adjudicated in state court or provide any evidence on that issue.
Buffets did present evidence on timely adjudication later, in a reply to BMO’s
response, but the district court determined that the submission was untimely under the
local rules of practice.

     The local rules then in effect provided that a party responding to a “dispositive
motion” must file and serve a memorandum of law and any affidavits and exhibits.
D. Minn. L.R. 7.1(b)(2) (2009). The rule provided for a reply memorandum by the
movant, but an advisory committee’s note to the rule stated as follows:

      Rule 7.1(b)(2) specifically contemplates that the factual basis for a
      dispositive motion will be established with affidavits and exhibits served
      and filed in conjunction with the initial motion and the responding
      party’s memorandum of law. . . . The rule contemplates that the
      discovery record will allow the initial summary judgment submission to
      anticipate and address the responding party’s factual claims. Reply
      affidavits are appropriate only when necessary to address factual
      claims of the responding party that were not reasonably anticipated.




                                          -9-
D. Minn. L.R. 7.1, 1999 advisory committee’s note (emphases added).4 Citing this
commentary, the district court concluded that Buffets reasonably should have
anticipated that all six of the mandatory abstention factors—including timely
adjudication in state court—would be addressed. The district court thus declined to
consider the evidence on timely adjudication that Buffets submitted with its reply
memorandum, and ruled that Buffets failed to meet its burden of proof to show that
abstention was mandatory.

        The district court has considerable discretion in applying its local rules, see
Reasonover v. St. Louis Cnty., 447 F.3d 569, 579 (8th Cir. 2006), and we conclude
that the court did not abuse its discretion by rejecting evidence that Buffets proffered
with its reply memorandum. Buffets’ evidence was readily available when it filed its
initial moving papers, and it was reasonable for the district court to enforce its local
requirement that where a movant reasonably should anticipate that an issue will be
addressed by the court, the movant must present evidence with its motion rather than
wait until a reply, at which point the opposing party has no opportunity to respond in
the normal briefing process. Buffets does not dispute that it bore the burden to
demonstrate that abstention was required in the case of a dispute, see Reply Br. 20
(citing In re Ascher, 128 B.R. 639, 644 (Bankr. N.D. Ill. 1991), but argues that it “did
not believe that Respondent BMO would factually challenge the timely adjudication
issue.” Id. The district court was within it discretion to determine that a movant
seeking mandatory abstention must set forth argument and evidence necessary to
satisfy all of the mandatory abstention factors. Because Buffets failed to do so, the
district court did not err in declining to abstain.


      4
       Local Rule 7.1 was amended in 2004 to eliminate a provision that counsel
were required to file dispositive motions and supporting documents only after the
motion was fully briefed by all parties pursuant to the time limits set forth in the rule.
The 2004 amendments, however, did not alter the requirement that a movant must file
affidavits and exhibits with its dispositive motion, and we see nothing in the 2004
amendments that would render the 1999 advisory committee’s note inapplicable.

                                          -10-
       The “related to” bankruptcy jurisdiction question is close and difficult,
however, because if the banks were held liable for processing a transaction in bad
faith under the Uniform Fiduciaries Act, see Minn. Stat. § 520.09, then the violation
may be an intentional tort under Minnesota law, cf. Florenzano v. Olson, 387 N.W.2d
168, 173 (Minn. 1986); Prichard Bros. v. Grady Co., 436 N.W.2d 460, 466 (Minn.
Ct. App. 1989), and Minnesota law suggests that intentional tortfeasors cannot
enforce indemnification provisions. See Maverick Fin. Grp. v. State Bank of Loretto,
No. C8-02-692, 2002 WL 31749161, at *5 (Minn. Ct. App. Dec. 10, 2002); cf.
Oelschlager v. Magnuson, 528 N.W.2d 895, 899 (Minn. Ct. App. 1995). If the banks
could not enforce the indemnification provisions against LGI, then the
indemnification claims could not conceivably have an effect on the bankruptcy.

       For this reason, we have considered the banks’ alternative contention that
diversity of citizenship provides a basis for appellate jurisdiction. We conclude that
even if the district court lacked “related to” bankruptcy jurisdiction—because the
banks cannot pursue indemnification claims against LGI—we have jurisdiction over
this appeal under the rationale of Caterpillar Inc. v. Lewis, 519 U.S. 61 (1996).

        In Caterpillar, the plaintiff was injured by a product and sued the out-of-state
manufacturer and the in-state servicer. Id. at 64-65. The plaintiff then settled with
the servicer, and the manufacturer filed a notice of removal in federal district court.
Id. at 65. At the time of removal, however, complete diversity did not exist: although
the non-diverse servicer had settled with the plaintiff, the court had not dismissed it
from the lawsuit because the plaintiff’s insurer had an outstanding subrogation claim
against the servicer. Id. The district court nonetheless denied the plaintiff’s motion
to remand, believing incorrectly that the plaintiff’s settlement agreement rendered the
parties diverse. Id. at 66. After denying the motion, but before the case proceeded
to trial and judgment, the court dismissed the in-state servicer. Id.




                                         -11-
       On appeal, the initial lack of diversity gave rise to two distinct problems: (1)
federal subject matter jurisdiction did not exist at the time of the notice of removal
was filed, and (2) the removal did not comply with 28 U.S.C. § 1441(a). The
Supreme Court concluded that the dismissal of the jurisdictional spoiler prior to
judgment cured the defect in subject matter jurisdiction. Caterpillar, 519 U.S. at 64.
And as “there was no longer any jurisdictional defect,” Grupo Dataflux v. Atlas
Global Grp., L.P., 541 U.S. 567, 574 (2004), the statutory defect under the removal
statute did not require dismissal, because where the action has already proceeded to
judgment, “considerations of finality, efficiency, and economy become
overwhelming.” Caterpillar, 519 U.S. at 75.

      In this case, the parties were not completely diverse at the time of removal,
because defendants Data Solutions and Leischow were citizens of the same State as
Buffets. But BMO removed on the basis of “related to” bankruptcy jurisdiction, not
diversity jurisdiction, so the lack of diversity did not bear on the court’s jurisdictional
determination. After the court denied Buffets’ motion to remand, Buffets amended
its complaint to drop all claims against Data Solutions and settled with Leischow.
The district court then dismissed Leischow from the suit, leaving only parties with
complete diversity of citizenship.

       On one side of the case, the defendant banks are citizens of Illinois and Ohio.
A national bank is a citizen of the State in which its main office, as set forth in its
articles of association, is located. Wells Fargo Bank, N.A. v. WMR e-PIN, LLC, 653
F.3d 702, 710 (8th Cir. 2011); see Wachovia Bank v. Schmidt, 546 U.S. 303, 306
(2006). According to BMO’s articles of association, filed with this court on October
19, 2012, BMO’s main office is in Illinois.5 U.S. Bank says its main office is in Ohio.

      5
        Buffets originally brought this action against M&I Marshall & Ilsley Bank,
which BMO succeeded by merger during the course of the litigation. M&I was a
Wisconsin corporation with its principal place of business in Wisconsin, and its
earlier presence in the action was consistent with complete diversity of citizenship at

                                           -12-
Buffets argues that U.S. Bank is a citizen of Minnesota, based on its disagreement
with the legal rule established in WMR e-PIN, but it does not dispute that U.S. Bank’s
main office is in Ohio. Reply Br. 9 n.3. We take judicial notice, based on records of
the Office of the Comptroller of the Currency, that U.S. Bank’s main office is in
Ohio. See http://www.occ.treas.gov/topics/licensing/national-bank-lists/index-
active-bank-lists.html (visited Oct. 15, 2013); see Peterson v. U.S. Bank Nat’l Ass’n,
918 F. Supp. 2d 89, 99 n.13 (D. Mass 2013); see also U.S. Bank Nat’l Ass’n v.
Polyphase Elec. Co., No. 10-4881, 2011 WL 3625102, at *1 (D. Minn. Aug. 17,
2011) (“Plaintiff U.S. Bank is a national banking association, and its Amended and
Restated Articles of Association designate Cincinnati, Ohio, as the location of its
main office.”); id., R. Doc. 26-1 (Amended and Restated Articles of Association). On
the other side, the banks assert that the Buffets group of plaintiffs are citizens of
Minnesota or South Carolina. Buffets, which of course would know if any plaintiff
were a citizen of Ohio or Illinois, does not dispute the point. The citizenship of the
plaintiffs at the time of judgment was thus diverse from the citizenship of the banks
in Ohio and Illinois.6


the time of judgment. See 28 U.S.C. § 1332(c)(1); Hertz Corp. v. Friend, 559 U.S.
77, 92-93 (2010). Cf. Grupo Dataflux, 541 U.S. at 574-75.
      6
        Buffets acknowledges that it is incorporated in Minnesota and has its principal
place of business in Minnesota, BankA 207 ¶ 19, so it is a citizen of Minnesota.
Buffets is the sole member of OBC Restaurant Company LLC, see Appellant’s Br.
ii, so OBC is a citizen of Minnesota. See One Point Solutions, LLC v. Borchert, 486
F.3d 342, 346 (8th Cir. 2007) (“An LLC’s citizenship, for purposes of diversity
jurisdiction, is the citizenship of each of its members.”). Ryan’s Restaurant Group,
Inc., is incorporated in South Carolina, BankA 207 ¶ 19, maintained its principal
executive offices in South Carolina after its merger with parent corporation Buffets
in 2006, see http://www.sec.gov/Archives/edgar/data/355622/000095014406010041/
g0398291sv8pos.htm (visited Oct. 15, 2013), and gives no indication that its principal
place of business is elsewhere. Ryan’s is the sole member of Fire Mountain
Restaurants LLC, Appellant’s Br. ii, thus making Fire Mountain’s citizenship the
same as Ryan’s. Tahoe Joe’s, Inc., is incorporated in Minnesota, BankA 207 ¶ 19,

                                         -13-
       As in Caterpillar, therefore, the parties here were not completely diverse at the
time of removal, but the district court dismissed the jurisdictional spoiler prior to
judgment. Caterpillar involved a trial, while this case was resolved on summary
judgment, but we think the same considerations of finality, efficiency, and economy
that “provided the ratio decidendi in Caterpillar,” Grupo Dataflux, 541 U.S. at 572,
are persuasive in this context. Caterpillar suggests a categorical rule, not a case-by-
case inquiry into how much time was spent litigating each particular case in the
district court. See Junk v. Terminix Int’l Co., 628 F.3d 439, 447 (8th Cir. 2010)
(applying Caterpillar in the summary judgment context); accord Aqualon Co. v. Mac
Equip., Inc., 149 F.3d 262, 265 (4th Cir. 1998). But cf. GE Betz, Inc. v. Zee Co., 718
F.3d 615, 633-34 (7th Cir. 2013). So if the only statutory defect were noncompliance
with the removal statute’s diversity requirement, then it would be clear that we have
jurisdiction under Caterpillar.

       The indelible history of this case, however, includes another statutory defect
in the banks’ appellate invocation of diversity jurisdiction. BMO removed solely on
the basis of “related to” bankruptcy jurisdiction under 28 U.S.C. § 1452(a), so its
“short and plain statement of the grounds for removal” required by 28 U.S.C.
§ 1446(a) did not include diversity jurisdiction. Nonetheless, we think the rationale
behind Caterpillar’s rule applies to this situation too. The Court recognized the
“hardly meritless” argument that “ultimate satisfaction of the subject-matter
jurisdiction requirement ought not swallow up antecedent statutory violations,” but
determined that “considerations of finality, efficiency, and economy become
overwhelming” once a diversity case has proceeded to trial and judgment in federal
court. Caterpillar, 519 U.S. at 74-75. We doubt the balance the Court struck was


and maintains its corporate support center in California. See http://www.tahoejoes.
com/index.php?option=com_contact&task=view&contact_id=1&Itemid=122 (visited
Oct. 15, 2013); cf. Koreen v. Tahoe Joe’s, Inc., 2009 WL 4030954, at *1 (E.D. Cal.
Nov. 18, 2009); id., R. Doc. 13, Order (Nov. 6, 2009) (Tahoe Joe’s argued that “nerve
center” of business was in Minnesota, although support center was in California).

                                         -14-
tied to the particular statutory defect in that case, but rather think it should apply
irrespective of the antecedent statutory violation. See, e.g., Moore v. N. Am. Sports,
Inc., 623 F.3d 1325, 1329-30 (11th Cir. 2010) (per curiam) (applying Caterpillar and
upholding the denial of a motion to remand where the statutory defect concerned the
timeliness of the notice of removal); Huffman v. Saul Holdings, L.P., 194 F.3d 1072,
1079-80 (10th Cir. 1999) (same). As such, whether or not the statutory defect at issue
concerns the presence of complete diversity at the time of removal, the content of the
notice of removal, or (as here) both, the same “considerations of finality, efficiency,
and economy” overwhelm the considerations that favor remanding where the case has
proceeded to judgment. Caterpillar, 519 U.S. at 75.

       For these reasons, we are satisfied that jurisdiction is proper. We will consider
the merits of the appeal, reviewing the district court’s grant of summary judgment de
novo, and granting all reasonable inferences to the non-movant. See Reuter v. Jax
Ltd., 711 F.3d 918, 919 (8th Cir. 2013).

                                          III.

        Minnesota’s version of the Uniform Fiduciaries Act, Minn. Stat. § 520.01 et
seq., contains separate sections governing “[d]eposit[s] in name of fiduciary as such”
and “[d]eposit[s] in fiduciary’s personal account.” Minn. Stat. §§ 520.07, 520.09.
The section governing deposits in a fiduciary’s personal account shields banks from
liability for receiving a deposit that breaches a fiduciary’s obligations to a principal,
“unless the bank receives the deposit . . . with actual knowledge that the fiduciary is
committing a breach of an obligation as fiduciary in making such deposit . . . or with
knowledge of such facts that its action . . . amounts to bad faith.” Id. § 520.09. It
further provides that “[i]f a person who is a fiduciary makes a deposit” into the
fiduciary’s personal account, “the bank receiving such deposit is not bound to inquire
whether the fiduciary is committing thereby a breach of an obligation as fiduciary.”
Id.

                                          -15-
       The UFA does not define “bad faith,” but it defines the phrase “in good faith”:
“A thing is done ‘in good faith’ when it is done honestly, whether it be done
negligently or not.” Minn. Stat. § 520.01, subd. 6. In its only discussion of the
meaning of “bad faith” under the Act, the Supreme Court of Minnesota said that
“[b]ad faith does not exist if the bank was acting honestly.” Rheinberger v. First
Nat’l Bank of St. Paul, 150 N.W.2d 37, 41 (Minn. 1967) (internal quotation omitted).
More recently, the Minnesota Court of Appeals considered Rheinberger and
concluded in an unreported opinion that “there is no precedent for the proposition that
dishonesty cannot arise in the form of a [bank’s] toleration of a severe practice of
overdrafts or significant evidence of check kiting.” McCartney v. Richfield Bank &
Trust Co., Nos. CX-00-1466, C1-00-1467, 2001 WL 436154, at *4 (Minn. Ct. App.
May 1, 2001).

        Invoking the standard suggested by McCartney, Buffets contends that the
district court erred in dismissing its claims under the UFA. Buffets relies on evidence
that in November 2008, LGI transferred $3,650,738.26 from its customer bill payment
account at BMO to LGI’s operating accounts or other accounts controlled by
Leischow, in breach of LGI’s utility-management contract with Buffets. Buffets
further asserts that LGI transferred $6,066,078.00 from its customer bill payment
account at U.S. Bank to LGI’s operating account at U.S. Bank over the course of
2008. When LGI ceased operations, it had failed to pay approximately $3,471,238.54
in utility bills for which Buffets had remitted funds to LGI. Relying chiefly on
McCartney and opinions from other jurisdictions, Buffets contends that a bank acts
in “bad faith” if it engages in “commercially unjustifiable” actions. With this
understanding of the bad-faith standard, Buffets argues that there is a material issue
of fact as to whether the banks acted in bad faith by permitting LGI to transfer funds
from its client bill payment accounts into its own operating account, and by failing
promptly to close LGI’s accounts after detecting suspicious banking activity in LGI’s
accounts.



                                         -16-
        Buffets’ claims do not correspond to the text of the Act. The UFA is drawn in
terms of specific transactions made in violation of certain fiduciary obligations, Minn.
Stat. § 520.09; Buffets’ claims operate at a higher level of generality. Buffets first
aggregates all of the funds that LGI transferred from its bill payment accounts to its
operating accounts and assumes that those transactions must have been made in
violation of a fiduciary duty. Buffets then points to the amount it “double paid” on
utility bills—i.e., the amount it remitted to LGI that LGI never forwarded to Buffets’
utility provider—and claims that the banks necessarily received deposits of that
amount in bad faith. Essentially, Buffets argues that the UFA required the banks to
(1) keep constant tabs on how much money in LGI’s accounts came from Buffets, (2)
determine how much of that money represented bill payment funds rather than LGI’s
fees, and (3) prohibit LGI from depleting the total funds in its account below that
amount unless and until LGI transferred that amount to Buffets’ utility provider. And
the banks were required to do all of this, Buffets suggests, even though LGI held
accounts titled in its own name that contained not only Buffets’ funds but also funds
belonging to other LGI clients and to LGI itself, and despite the fact that Buffets
never communicated directly with the banks.

       When asked about this apparent mismatch between its aggregated claims and
the targeted text of the UFA, Buffets asserted at oral argument that it had identified
“hundreds” of specific transactions. But it also acknowledged that it may not have
alleged in its summary judgment papers that the banks processed any particular
transaction in bad faith toward a breached fiduciary obligation, or that each
transaction it identified constituted a breach of LGI’s obligations as fiduciary.
Further reflecting this disconnect between Buffets’ theory and the statutory text,
Buffets claims that the banks violated the Act by failing to close LGI’s accounts in
toto, not that the banks acted in bad faith by receiving any particular deposits that it
has identified.




                                         -17-
       The Uniform Fiduciaries Act does not afford this sort of general protection to
principals. The Act provides principals limited protection against a bank’s knowing
or bad-faith processing of a specific transaction that breaches a fiduciary obligation.
Minn. Stat. § 520.09. For the bank to act with bad faith in a particular transaction,
the bank must be aware that the funds in question are held pursuant to a fiduciary
obligation in the first place. See Rodgers v. Bankers’ Nat’l Bank, 229 N.W. 90, 92-94
(Minn. 1930). Buffets has not shown that a genuine dispute exists as to whether,
despite the commingled, non-fiduciary nature of LGI’s accounts, the banks were so
aware. And in the context of a fiduciary’s deposits into his personal account—like
those Buffets alleges constituted the breach in this case—the Act expressly provides
that a bank “is not bound to inquire whether the fiduciary is committing . . . a breach
of an obligation as fiduciary,” thus foreclosing Buffets’ argument that the banks
should have determined on their own initiative whether those transfers violated LGI’s
fiduciary duties. Minn. Stat. § 520.09. Buffets cannot fit its square-peg claims
through the round hole of the UFA.

       If Buffets wanted to ensure that it would be able to hold LGI’s banks liable in
the event that LGI breached its obligations, then it could have put the banks on
sufficient notice of its fiduciary relationship with LGI in a number of ways. It could
have insisted in contract negotiations that LGI must set up a fiduciary account for
Buffets’ funds. Or Buffets could have negotiated a provision requiring LGI to set up
a segregated account dedicated only to Buffets’ utility bills. Or it could have
informed the banks directly of the nature of its relationship with LGI. See Am. Nat’l
Bank of St. Paul v. Nat’l Indem. Co. of Omaha, 222 F.2d 513, 519 (8th Cir. 1955).
Buffets declined to pursue these courses of action, any of which might have
facilitated a showing that the banks received particular deposits with “actual
knowledge” that LGI was acting in breach of a fiduciary duty, or that the banks had
knowledge of such facts that its receiving particular deposits amounted to “bad faith.”
Having failed to avail itself of opportunities for greater protection, Buffets cannot
now secure relief from the banks by stretching the UFA beyond its terms.

                                         -18-
      Aside from this conceptual problem with Buffets’ claims, we do not think the
company has demonstrated a genuine issue of fact for trial under the governing
standard. Even if we assume that Buffets has presented evidence of specific
transactions as required by the UFA, several considerations render Buffets’ reliance
on McCartney misplaced.

       McCartney concerned a fiduciary’s misappropriation of funds held “in [the]
name of [a] fiduciary as such,” Minn. Stat. § 520.07, rather than “in [the] fiduciary’s
personal account,” as in this case. Id. § 520.09; McCartney, 2001 WL 436154, at *1.
That the account in question was a designated “trust account,” id., was important to
the McCartney court’s statement that a bank’s toleration of “a severe practice of
overdrafts or significant evidence of check kiting” can constitute bad faith. Id. at *4.
Where funds are held in a fiduciary account and the bank is thus aware that they do
not belong to the fiduciary, the nature of the account necessarily puts the bank on
notice of fiduciary obligations. So it follows that the fiduciary’s suspicious banking
practices alone can indicate a violation of those obligations and the bank’s bad faith.
Where funds are held in the fiduciary’s personal account, by contrast, overdrafts and
check kiting do not necessarily implicate a fiduciary duty. The bank may be unaware
that any funds are held subject to a fiduciary obligation. Even if the bank knows that
fiduciary obligations apply to some funds in the account, overdrafts and check kiting
may not involve those specific funds, so the bank may not be acting in bad faith in
processing any particular transaction.

       Given this distinction, McCartney is best read to mean that a bank’s toleration
of “a severe practice of overdrafts or significant evidence of check kiting” by itself
amounts to bad faith only in the context of either a designated fiduciary account or
a segregated account that the bank knows contains the principal’s funds. McCartney,
2001 WL 436154, at *4. Because Buffets’ funds were held in an account titled in
LGI’s name rather than a fiduciary account, and because those funds were



                                         -19-
commingled with funds belonging to other LGI clients and to LGI itself, the analogy
to McCartney is wanting.

       The legal standard applied in McCartney and its cited authorities from other
jurisdictions, moreover, is not as broad as Buffets suggests. Buffets contends that
McCartney established that bad faith exists not only where a bank acts dishonestly,
as stated in Rheinberger, 150 N.W.2d at 41, but also where a bank takes
“commercially unjustifiable” actions. Because the banks’ failure to close LGI’s
accounts in the face of LGI’s suspicious banking behavior was commercially
unjustifiable, Buffets contends, the banks acted in bad faith within the meaning of the
Act. McCartney, however, did not establish the free-standing “commercially
unjustifiable” standard that Buffets describes.

      First, McCartney did not use the phrase “commercially unjustifiable.” Its
discussion of bad faith is cast in terms of “dishonesty,” suggesting that the court
applied Rheinberger rather than expanded it. McCartney, 2001 WL 436154, at *4.
McCartney explained that a bank’s toleration of certain suspicious practices could
amount to bad faith, because in some circumstances that toleration would constitute
dishonesty with regard to the fiduciary’s obligations—not because that toleration
would be commercially unjustifiable in the banking industry generally speaking. Id.

       Second, McCartney’s cited authorities from other jurisdictions that use a
“commercially unjustifiable” standard do not stand for the proposition that all
commercially unjustifiable actions expose banks to liability for a fiduciary-customer’s
breach of his obligations as fiduciary. Rather, they focus on “whether it is
commercially unjustifiable for the person accepting a negotiable instrument to
disregard and refuse to learn facts readily available.” Trenton Trust Co. v. W. Sur.
Co., 599 S.W.2d 481, 492 (Mo. 1980) (en banc). In other words, the inquiry is into
whether the bank exhibited “the deliberate desire to evade knowledge because of a
belief or fear that inquiry would disclose a vice or defect in the transaction, that is to

                                          -20-
say, . . . an intentional closing of the eyes or stopping of the ears.” Id. (quoting Davis
v. Pa. Co. for Ins. on Lives & Granting Annuities, 12 A.2d 66, 69 (Pa. 1940)); see
Watson Coatings, Inc. v. Am. Express Travel Related Servs., Inc., 436 F.3d 1036,
1041 (8th Cir. 2006) (applying Missouri law) (“The test of bad faith is whether it is
commercially unjustifiable for the person accepting a negotiated instrument to
disregard and refuse to learn facts readily available. Where circumstances suggestive
of the fiduciary’s breach become sufficiently obvious it is ‘bad faith’ to remain
passive.”) (internal quotation omitted); 5A Michie on Banks and Banking § 5 at 60
(2003) (“The Uniform Fiduciary Act shields banks from liability when they act
honestly in fiduciary relationships, but not when they wink at obvious
irregularities.”).

       Neither bank in this action remained passive in a manner similar to the bank’s
passivity in McCartney. In McCartney, the fiduciary misappropriated a significant
percentage of the funds in a trust account through a check-kiting scheme that ran from
June 1993 to at least April 1996. McCartney, 2001 WL 436154, at *1-2. Even
though the bank detected suspicious activity and informed the fiduciary that “the
overdrafts must stop” in 1994, it “continued to honor his checks drawn on insufficient
funds and never contacted any of the other banks when a suspect-kiting entry would
appear on his account reports.” Id. at *2. In this case, however, upon detecting
suspicious activity, both banks took action: U.S. Bank monitored LGI’s accounts for
overdrafts on a daily basis, and BMO restricted LGI’s accounts such that LGI could
only make transfers that were supported by sufficient funds, thereby precluding
further overdrafts. Both banks refused to increase LGI’s line of credit after
discovering LGI’s suspicious activity. Buffets has not established a genuine dispute
as to whether either bank was indifferent to LGI’s suspicious activity, such that its
actions amounted to bad faith. See McCartney, 2001 WL 436154, at *4 n.2.

                                    *       *       *



                                          -21-
      For the foregoing reasons, the judgment of the district court is affirmed.
BMO’s motion to supplement the record to include its articles of association is
granted.
                     ______________________________




                                      -22-